Citation Nr: 1023612	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, 
to include a labyrinthine disorder and/or vertigo.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for erectile 
dysfunction. 

5.  Entitlement to an effective date for the award of service 
connection for posttraumatic stress disorder (PTSD) with 
anxiety, prior to April 28, 2000.

6.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD with anxiety, prior to July 13, 2005.

7.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD with anxiety, from July 13, 2005. 

8.  Entitlement to an effective date for an award of a 30 
percent evaluation for cardiac arrhythmia, prior to December 
13, 2000.

9.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to July 13, 2005.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1971, and from December 1971 until his retirement in 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
February 2003, the RO granted the Veteran's claim for service 
connection for PTSD, and assigned a 30 percent evaluation for 
it, effective April 28, 2000.  The Veteran disagreed with the 
effective date of the award of service connection as well as 
the assigned rating.  A March 2003 rating decision denied 
service connection for Meniere's disease and labyrinthine 
disease (vertigo).  In addition, the RO assigned a separate 
10 percent evaluation for hypertension that had previously 
been included with the 10 percent evaluation for cardio-
arrhythmia with hypertension.  The March 2003 rating action 
increased the evaluation for cardio-arrhythmia to 30 percent, 
effective December 13, 2000.  

Based on the receipt of additional evidence, the RO, by 
rating decision dated August 2005, assigned a 50 percent 
evaluation for PTSD with anxiety, effective July 13, 2005.  
In a September 2005 rating action, the RO granted the 
Veteran's claim for a total rating based on individual 
unemployability due to service-connected disability, 
effective July 13, 2005.  The Veteran continues to disagree 
with the rating assigned for PTSD, and he also contests the 
effective date of the award of the total rating.  

By rating decision dated in March 2007, the RO denied the 
Veteran's claims for service connection for diabetes 
mellitus, peripheral neuropathy, and for erectile 
dysfunction.  The Veteran filed a timely appeal.  

The case is again before the Board for appellate 
consideration.  This case was previously before the Board in 
July 2006, at which time it was remanded to ensure due 
process and for additional development of the record.  

The Veteran has testified at two hearings which were presided 
over by different Veterans Law Judges.  Thus, this case has 
been assigned to a panel of three Veterans Law Judges, 
including each judge who conducted a hearing in this case, in 
accordance with the provisions of 38 C.F.R. § 20.707 (2009).  

The issues of entitlement to service connection for Meniere's 
disease, to include a labyrinthine disorder and/or vertigo; 
an effective date for an award of service connection for PTSD 
prior to April 28, 2000; an initial evaluation in excess of 
30 percent for PTSD prior to July 13, 2005; an initial 
evaluation in excess of 50 percent for PTSD from July 13, 
2005; and an effective date for an award of a total rating 
prior to July 13, 2005, are addressed in the REMAND portion 
of the decision below and are REMANDED to RO.  VA will notify 
the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran did not have in-country service in Vietnam.

2.  Diabetes mellitus was initially demonstrated many years 
after service, and there is no competent medical evidence to 
link it to service.

3.  Peripheral neuropathy was initially demonstrated many 
years after service, and there is no competent medical 
evidence to link it to service or a service-connected 
disability.  

4.  Erectile dysfunction was first reported many years after 
service, and there is no competent medical evidence to link 
it to service or a service-connected disability.  

5.  The Veteran submitted his first claim for an increased 
rating for cardiac arrhythmia on April 28, 2000.

6.  Relevant medical evidence showing clinical findings of 
aortic dilation and abnormal left ventricular contour was 
received within one year of the Veteran's April 28, 2000 
claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for a 30 percent evaluation for cardiac 
arrhythmia have been met from April 28, 2000.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In September 2003, March 2006, and January 2007 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The March 2006 and January 2007 letters also advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in January 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, records 
from the Social Security Administration (SSA), the reports of 
VA examinations, and hearing testimony.

The Board notes that VA examinations have not been provided 
with respect to the claims for service connection for 
diabetes mellitus, peripheral neuropathy, and erectile 
dysfunction.  However, VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  In this case, service treatment records 
contain no evidence of the claimed conditions.  In addition, 
as will be explained more fully below, the preponderance of 
the evidence is against finding that the Veteran was exposed 
to Agent Orange during service.  Thus, an examination is not 
required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003); see also 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony and 
evidence.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, he has been represented by 
experienced counsel since August 2000.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or organic disease of the nervous system 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at section 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which a veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that a veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is in effect for PTSD with anxiety, 
evaluated as 50 percent disabling; intermittent cardio-
arrhythmia, evaluated as 30 percent disabling; hypertension, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and for bilateral hearing loss, evaluated 
as noncompensable.  The combined schedular evaluation is 70 
percent, and the Veteran has been found to be unemployable 
due to his service-connected disabilities from July 2005.

Personnel records disclose that the Veteran served in Okinawa 
from May 1968 to November 1969, and in Thailand from November 
1969 to December 1970.  He was awarded the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  

The Veteran asserts that service connection is warranted for 
Type 2 diabetes mellitus, peripheral neuropathy and erectile 
dysfunction.  In effect, he argues that he was exposed to 
Agent Orange and the disabilities are the result of such 
exposure.  In a June 2007 statement, the Veteran's attorney 
claimed the Veteran went to Vietnam (Cam Ranh Bay) on several 
occasions for re-fueling.  In the alternative, she claimed he 
was exposed to Agent Orange while in Thailand.  

The service treatment records are negative for complaints or 
findings pertaining to diabetes mellitus, peripheral 
neuropathy or erectile dysfunction.  The Veteran completed a 
medical history for an occupational health examination in 
September 1987.  He denied having tingling or numbness of any 
part of his body or sexual difficulties.  He also indicated 
he had not been advised by a medical provider to take 
medication for diabetes.

On a report of medical history in January 1988, the Veteran 
denied neuritis.  The retirement examination in January 1988 
revealed the genitourinary and endocrine systems were normal, 
as was a neurologic examination.  A urinalysis was negative 
for sugar and albumin.  

The Veteran submitted his initial claim for service 
connection in March 1988.  It did not include diabetes 
mellitus, peripheral neuropathy or erectile dysfunction.  

Health certifications were completed by private physicians in 
October 1998 and again in July 2000.  It was indicated the 
Veteran did not have diabetes mellitus.  

The initial indication of diabetes is contained in a May 2005 
VA outpatient clinic note.  At that time, the Veteran 
reported a past medical history of diabetes mellitus.  When 
he was seen in December 2005, it was reported the Veteran's 
diabetes was controlled by diet.  VA treatment records dated 
in 2007 also note the Veteran has mild peripheral neuropathy.  

Initially, the Board notes that there is no evidence that the 
Veteran served in-country in Vietnam.  In Haas v. Peake, the 
Federal Circuit upheld VA's interpretation of section 
3.307(a)(6)(iii) as requiring the servicemember's presence at 
some point on the landmass or the inland waters of Vietnam.  
Haas, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Although the 
Veteran now claims he was in Vietnam, during a hearing before 
a Veterans Law Judge in December 2000 addressing his claim 
for service connection for PTSD, the Veteran specifically 
denied that he was ever in Vietnam.  Clearly, this 
contradicts the current assertion that he was physically in 
Vietnam.  The Board finds that the Veteran's more recent 
statements regarding his presence in Vietnam, made in 
conjunction with his claim for monetary benefits based on 
Agent Orange exposure, are simply not credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

There is also no corroborating evidence that he was exposed 
to herbicides in service.  While the Veteran noted that Agent 
Orange was used in Thailand, the evidence he provided to 
support his claim noted that testing was accomplished during 
1964 and 1965.  However, the Veteran did not serve in 
Thailand until November 1969.  Thus, he was not present when 
the herbicide was used in Thailand or for several years 
thereafter.  In sum, there is no credible evidence that the 
Veteran served in-country in Vietnam, and no evidence 
corroborating that the Veteran was exposed to herbicides 
elsewhere during his active service.

As the preponderance of the evidence is against a finding 
that the Veteran was exposed to Agent Orange during service, 
the Veteran is not entitled to the presumption in 38 C.F.R. 
§ 3.309(e) as it pertains to his claim for diabetes mellitus.  
The Board notes that chronic peripheral neuropathy and 
erectile dysfunction are not conditions that are presumed to 
be the result of herbicide exposure.  

Although the Veteran may not take advantage of 38 C.F.R. § 
3.309(e), he may still establish entitlement to service 
connection if the evidence of record shows that his claimed 
conditions are related to service, or in the case of diabetes 
and peripheral neuropathy, were manifest to a compensable 
degree within one year following discharge from service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted above, the Veteran's service treatment records are 
negative for complaints or findings of diabetes.  The Veteran 
claimed erectile dysfunction and peripheral neuropathy as 
secondary to his diabetes, and specified such on his 
substantive appeal.  The fact remains that diabetes mellitus, 
peripheral neuropathy, and erectile dysfunction were 
initially reported many years after service.  There is no 
competent evidence linking his claimed conditions to service.  

To the extent that the Veteran contends that his claimed 
conditions are related to service, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of 
diabetes, neuropathy, and erectile dysfunction.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, the medical evidence 
demonstrates that diabetes mellitus was first shown more than 
a decade following the Veteran's retirement from service.  It 
is significant to observe that as recently as July 2000, a 
physician stated that the Veteran did not have diabetes 
mellitus.  Likewise, the Veteran's peripheral neuropathy was 
not demonstrated until many years after service, and the 
first report of erectile dysfunction was his claim filed in 
2006.

The Veteran also claims that peripheral neuropathy and 
erectile dysfunction are secondary to diabetes mellitus.  
Since service connection has not been established for 
diabetes, service connection on a secondary basis for 
peripheral neuropathy and erectile dysfunction is not 
warranted.  There is no competent medical evidence of record 
linking any currently diagnosed diabetes mellitus, peripheral 
neuropathy or erectile dysfunction to service, or peripheral 
neuropathy or erectile dysfunction to a service-connected 
disability.  

The Board concludes, accordingly, that the medical findings 
of record are of greater probative value than the Veteran's 
allegations regarding the onset and etiology of diabetes 
mellitus, peripheral neuropathy or erectile dysfunction.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claims for service connection for 
these disabilities.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


II.  Entitlement to an effective date earlier than 
December 13, 2000 cardiac arrhythmia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's cardio-arrhythmia was initially evaluated 
pursuant to Diagnostic Code 7013.  A 10 percent rating was 
assigned for infrequent attacks, and a 30 percent rating was 
authorized for severe, frequent attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7013 (as in effect prior to January 12, 
1998).

The provisions of Diagnostic Code 7013 were eliminated in 
changes to the Rating Schedule that became effective January 
12, 1998.  See 62 Fed. Reg. 65207-224 (December 11, 1997).  

Effective January 12, 1998, the revisions to the rating 
schedule incorporated objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalence (METs), at which cardiac symptoms develop.  A 10 
percent evaluation is assigned for sustained ventricular 
arrhythmia when a workload greater than 7 METs but not 
greater than 10 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication required.  A 
30 percent evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is evidence 
of cardiac hypertrophy on dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with ejection fraction of 30 to 50 percent.  38 
C.F.R. 
§ 4.104, Diagnostic Code 7011.

In general, unless specifically provided otherwise, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2009).  

With regard to claims for increase, VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

In an October 1988 rating decision, the RO established 
service connection for intermittent cardio-arrhythmia with 
hypertension effective in March 1988, with a noncompensable 
evaluation assigned.  The Veteran submitted his first claim 
for an increased rating for his heart condition on April 28, 
2000.  

On VA examination in June 2000, it was noted the Veteran was 
on medication for arrhythmia.  An examination of the heart 
revealed regular rate and rhythm without a heart murmur.  
There was no increase in the size of the aorta per palpation.  
The diagnoses were cardiac arrhythmia with supraventricular 
tachycardia, asymptomatic and hypertension.  It was indicated 
that METs were 10.  

Based on this evidence, the RO, by rating action dated July 
2000, increased the evaluation assigned for intermittent 
cardio-arrhythmia to 10 percent, effective April 28, 2000.  
The evidence considered in this determination included the 
report of a private hospitalization for paroxysmal 
supraventricular tachycardia in December 1994.  There was no 
clinical evidence pertaining to this disability in the one 
year period prior to the claim.

On December 13, 2000, the Veteran's attorney submitted a 
claim for an increased rating for his service-connected heart 
condition.  

Additional evidence received included the report of an 
exercise tolerance test at a VA facility in June 2000.  The 
maximum workload was 10 METs.  An echocardiogram that month 
showed that left ventricular function was normal, with a left 
ventricular ejection fraction of approximately 60 percent.  
There was mild dilation of the aortic root and thickening of 
the aortic leaflets.  A chest X-ray also in June 2000 
revealed mild left ventricular contour of the heart 
consistent with the Veteran's history of hypertension.

A February 2003 VA examination noted the Veteran reporting 
that his heart occasionally beats fast.  He stated the last 
time he was sent to the hospital was several years ago.  The 
Veteran had an echocardiogram done on February 7, 2003 which 
showed no evidence of any pericardial effusion, left 
ventricular wall motion and global systolic function normal, 
estimated ejection fraction of 57 percent, and 1+ aortic 
regurgitation.  A chest x-ray from August 2002 showed no 
acute abnormality.  The report of the February 2003 
echocardiogram revealed sinus rhythm, normal chamber 
dimensions, mild concentric left ventricular hypertrophy, 
floppiness of the interatrial septum, normal left ventricular 
wall motion and global systolic function, normal valvular 
architecture, 1+ aortic regurgitation, a trace of mitral 
regurgitation, and 1+ tricuspid regurgitation.

The RO assigned a 30 percent evaluation for cardio-arrhythmia 
effective December 13, 2000, reported as the date of the 
Veteran's claim for an increased rating.  

The Board notes that the December 2000 claim was filed within 
the one year appellate period of the June 2000 rating 
decision.  Indeed, the development letter in response to the 
Veteran's April 2000 claim advised the Veteran he had one 
year to submit evidence in response to that claim.  
Additional relevant evidence was received in July 2000, just 
days after the July 2000 rating decision was issued.  This 
evidence consisted of a chest x-ray and echocardiogram dated 
in June 2000 showing a mild left ventricular contour and a 
mild dilation of the aorta.  A subsequent echocardiogram in 
2003 confirmed left ventricular hypertrophy.  

In light of the above procedural history, the Board finds 
that the June 2000 VA records can be considered as pertaining 
to the claim for increased filed on April 28, 2000.  See 
generally 38 C.F.R. § 3.156(b).  These records show evidence 
of left ventricular abnormality and aortic dilation.  Thus, 
after resolving all doubt in the Veteran's favor, the Board 
finds that the proper effective date for the award of the 30 
percent rating for cardio-arrhythmia is April 28, 2000, the 
date he first filed his claim for an increased rating.  


ORDER

Service connection for diabetes mellitus, Type 2, is denied.

Service connection for peripheral neuropathy is denied.

Service connection for erectile dysfunction is denied.

An effective date of April 28, 2000 for the award of a 30 
percent evaluation for cardiac arrhythmia is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.


REMAND

The Veteran asserts that service connection is warranted for 
Meniere's disease, to include a labyrinthine disorder and/or 
vertigo.  He reports he was treated in service for dizzy 
spells in November and December 1987.  Following an 
evaluation in November 1987, it was indicated that the 
Veteran's vertigo might be true primary labyrinthitis or it 
might be functional.  

The Veteran was most recently examined for ear disease by the 
VA in July 2008.  The examiner noted the Veteran had a 
symmetrical bilateral sensorineural hearing loss which was 
consistent with cochlear disease and noise exposure.  He 
added that the Veteran does not have Meniere's disease or 
evidence of endolymphatic hydrops or vestibular disease or 
impairment.  He also stated that diabetes mellitus and/or 
hypertension can produce conditions that would cause 
dizziness and trouble walking by virtue of their adverse 
effect on the nervous and vascular systems.  He commented 
that he could not attribute dizziness to any other cause.  
Thus, he concluded that there was no evidence to indicate 
that the dizziness experience by the Veteran is related to 
service.  

It is significant to point out that service connection has 
been established for hypertension.  However, the question of 
the role of hypertension in the Veteran's dizziness was not 
resolved.  Therefore, an additional examination is required 
in order to determine whether the Veteran's hypertension 
caused or aggravated the Veteran's dizziness.  

As noted above, by rating action dated February 2003, the RO 
granted service connection for PTSD, and assigned a 30 
percent evaluation effective April 28, 2000.  In an April 
2003 notice of disagreement, the Veteran, through his 
attorney disagreed with the effective date of the award of 
service connection for PTSD.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case, the claim should 
be returned to the Board only if the Veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Since the effective date of the grant of service connection 
for PTSD could impact the Veteran's claims for a higher 
rating for PTSD and for a total rating based on individual 
unemployability due to service-connected disability, these 
matters must be held in abeyance.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The Veteran should then be afforded a 
VA examination by a physician to 
determine the nature and etiology of his 
dizziness.  All necessary tests should be 
performed.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination. 

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current disability 
manifested by dizziness arose during 
service, is otherwise related to service, 
or is caused or aggravated (permanent 
worsening beyond natural progress) by his 
service-connected hypertension.  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.  

2.  The RO should issue a statement of 
the case reflecting its adjudication of 
the issue of entitlement to an earlier 
effective date for the award of service 
connection for PTSD.  The appellant 
should be afforded the appropriate period 
of time to respond.  The issue should be 
returned to the Board only if the Veteran 
submits a timely substantive appeal.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	WAYNE M. BRAEUER 	KATHLEEN K.GALLAGHER
	                Veterans Law Judge                                      
Veterans Law Judge        
          Board of Veterans' Appeals                          
Board of Veterans' Appeals  


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge
				Board of Veterans' Appeals


 Department of Veterans Affairs


